 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT is entered into on the 15th day of August, 2006
(the “Effective Date”), by and between Optelecom-NKF, Inc., a Delaware
corporation (the “Company”), and Steven Tamburo (the “Executive”).
Recitals
     WHEREAS, the Company desires to hire the Executive, and the Executive
desires to work for the Company, all pursuant to the terms and conditions set
forth in this Agreement.
     NOW, THEREFORE, in consideration of the mutual promises made below, the
parties agree as follows:
     1. Employment, Duties and Acceptance.
          1.1 Employment.
          (a) Effective upon the Effective Date, the Company shall employ the
Executive as its Chief Financial Officer. In such capacity, the Executive shall
report to the Chief Executive Officer of the Company and shall perform such
duties and assume such responsibilities as may be assigned by the Chief
Executive Officer or the Board of Directors of the Company from time to time.
The Executive accepts such employment and shall perform his duties faithfully
and to the best of his abilities.
          (b) The Executive shall devote his full working time and creative
energies to the performance of his duties hereunder and will at all times devote
such additional time and efforts as are reasonably sufficient for fulfilling the
significant responsibilities entrusted to him. So long as such activities, in
the aggregate, do not interfere with the performance by the Executive of his
duties hereunder, the Executive shall be permitted a reasonable amount of time
to participate (as board member, officer or volunteer) in civic, political and
charitable activities.
          1.2 Place of Employment. The Executive’s principal place of employment
shall be in the Washington, D.C. metropolitan area, subject to such travel as
may be reasonably required by his employment pursuant to the terms hereof. The
Executive shall not be required to relocate outside of the Washington, D.C.
metropolitan area during the Term unless the Company provides relocation
benefits acceptable to the Executive in his sole discretion.

 



--------------------------------------------------------------------------------



 



     2. Term of Employment.
          Unless terminated earlier in accordance with the provisions of this
Agreement, the Executive’s employment hereunder shall continue until the one
(1) year anniversary of the Effective Date (the “Term”). If on or before the
expiration of the Term the Company and the Executive enter into a subsequent
employment agreement, it is the expectation of the Company that such subsequent
employment agreement would include a provision providing for the automatic
renewal of such subsequent agreement upon the expiration of the term thereof
unless either party were to provide notice of termination not less than thirty
(30) days prior to the date of such expiration.
     3. Compensation.
          3.1 Salary. As compensation for all services to be rendered pursuant
to this Agreement, the Company shall pay to the Executive during the Term a
salary of $165,000 per annum (the “Base Salary”) less such deductions as shall
be required to be withheld by applicable laws and regulations or as otherwise
authorized by the Executive. The Base Salary shall accrue from and after the
Effective Date, and shall be payable during the Term, in arrears in equal
periodic installments, in accordance with the Company’s customary payroll
practices in effect at the time of payment. The Executive’s Base Salary may be
reviewed by the Board of Directors of the Company or the Compensation Committee
thereof (collectively, the “Board”) and may be increased (but not decreased)
based upon the evaluation of the Executive’s performance and the compensation
policies of the Company in effect at the time of each such review.
          3.2 Incentive Compensation. The Executive will be entitled to
participate in the Company’s Incentive Bonus Plan for Plan Year 2006 (the “2006
Incentive Plan”). Provided the Company’s annual defined goals as determined by
the Board and set forth in the 2006 Incentive Plan are met, the Executive’s
potential estimated bonus under the 2006 Incentive Plan would be up to 25% of
the Base Salary, pro-rated for 2006 based on the number of days employed. The
Executive’s variable compensation under the 2006 Incentive Plan would also
include restricted stock and stock options to be earned according to the 2006
Incentive Plan, as determined by the Board. In addition, during the Term, the
Executive shall be entitled to participate in any subsequent bonus or incentive
plan or program adopted by the Board in which executive officers of the Company
are eligible to participate, in accordance with such terms as are determined by
the Board.
          3.3 Stock Options. As further compensation, on the Effective Date, the
Executive shall be granted non-qualified stock options to purchase 7,500 shares
of the Company’s common stock (the “Options”). The Options shall have an
exercise price equal to the fair market value of the Company’s common stock on
the Effective Date. All of the terms of the Options shall be in accordance with
the provisions of the Optelecom-NKF, Inc Stock Option Plan of 2002, as amended
from time to time (the “Option Plan”). The Executive acknowledges that he has
been provided with a copy of the Option Plan.
          3.4 Participation in Executive Benefit Plans. The Executive shall be
permitted during the Term, if and to the extent eligible, to participate in any
group medical, dental, long-term and short-term disability insurance, life
insurance, and 401(k) plan of the Company available to other comparable
executives of the Company generally on the same terms as such other executives.

-2-



--------------------------------------------------------------------------------



 



          3.5 Vacation. The Executive shall be entitled to accrue twenty
(20) days of paid vacation and three (3) days of paid sick leave per year, to be
scheduled and taken at the Executive’s option at such times as his duties may
permit. The established vacation year is the calendar year, January 1 through
December 31. Vacation leave can be accrued for a maximum of 240 hours at the end
of a calendar year. Any vacation leave accrued in excess of 240 hours on any
December 31st will be paid to the employee by March 31st of the following year,
provided that the employee has taken at least two weeks vacation leave during
the year in which the excess was accrued, otherwise the excess will be lost by
the employee. Pay for any unused earned vacation will be given at the time of
termination, up to a maximum of 240 hours.
          3.6 Expenses. Subject to such policies as may from time to time be
established by the Board, the Company shall pay or reimburse the Executive for
all ordinary, necessary and reasonable expenses (including, without limitation,
travel, meetings, dues, subscriptions, fees, educational expenses, computer
equipment, mobile telephones, professional insurance, and the like) actually
incurred or paid by the Executive during the Term in the performance of the
Executive’s services under this Agreement, upon presentation of expense
statements or vouchers or such other supporting information as the Board may
require.
          3.7. Withholding. The Company is authorized to withhold from the
amount of any Base Salary and incentive compensation and any other things of
value paid to or for the benefit of the Executive, all sums authorized by the
Executive or required to be withheld by law, court decree, or executive order,
including (but not limited to) such things as income taxes, employment taxes,
and employee contributions to fringe benefit plans sponsored by the Company.
     4. Termination.
          4.1 General. This Agreement shall terminate upon the expiration of the
Term, unless earlier terminated in accordance with the provisions of this
Section 4.
          4.2 Termination Upon Mutual Agreement. The Company and the Executive
may, by mutual written agreement, terminate this Agreement and/or the employment
of the Executive at any time.
          4.3 Death or Disability of Executive.
          (a) The employment of the Executive hereunder shall terminate upon
(i) the death of the Executive, and (ii) at the option of the Company upon not
less than thirty (30) days’ prior written notice to the Executive or his
personal representative or guardian, if the Executive suffers a Total Disability
(as defined in Section 4.3(b) below).

-3-



--------------------------------------------------------------------------------



 



          (b) For purposes of this Agreement, “Total Disability” shall mean
(i) if the Executive is subject to a legal decree of incompetency (the date of
such decree being deemed the date on which such disability occurred), or
(ii) the written determination by a physician selected by the Company that,
because of a medically determinable disease, injury or other physical or mental
disability, the Executive is unable substantially to perform each of the
material duties of the Executive required hereby, and that such disability has
lasted for the immediately preceding ninety (90) days and is, as of the date of
determination, reasonably expected to last an additional ninety (90) days or
longer after the date of determination, in each case based upon medically
available reliable information, and the provision of clear and convincing
evidence by the Company of the Executive’s inability substantially to perform
each material duty hereunder in support of such determination by the physician.
          (c) Any leave on account of illness or temporary disability which is
short of “Total Disability” shall not constitute a breach of this Agreement by
the Executive and in no event shall any party be entitled to terminate this
Agreement for “cause” or “good reason” (as such terms are defined herein) due to
any such leave. All physicians selected hereunder shall be board certified in
the specialty most closely related to the nature of the disability alleged to
exist.
          4.4 Termination For Cause. The Company may, upon action of the Board,
and upon written notice to the Executive specifying in reasonable detail the
reason therefor, terminate the employment of the Executive at any time for
“cause” (as defined below), provided, however, that if the reason for
termination for “cause” is susceptible of cure, the Executive shall have a
period of thirty (30) days after such written notice to effect a cure. “Cause”
means (i) the material failure of the Executive to perform his duties under this
Agreement which failure materially adversely affects the Company or its business
after notice and a reasonable opportunity to cure; (ii) willful malfeasance by
the Executive in connection with the performance of his duties under this
Agreement that could in the good faith judgment of the Board (x) have a material
adverse impact on the Company’s business, (y) subject the Company to criminal
penalties in excess of $50,000, or (z) result in the incarceration of any
officer, director or employee of the Company; (iii) the Executive being
convicted of, or pleading guilty or nolo contendere to, or being indicted for a
felony or other crime involving theft, fraud or moral turpitude; (iv) fraud or
embezzlement against the Company; (v) the failure of the Executive to obey in
all material respects any proper written direction of the Chief Executive
Officer or the Board that is not inconsistent with this Agreement and which
failure to obey has a material adverse effect on the Company; or (vi) the
violation by the Executive of the non-competition and confidentiality provisions
of Section 5 of this Agreement.
          4.5 Termination For Good Reason. The Executive may resign (and thereby
terminate his employment under this Agreement) at any time for “good reason” (as
defined below), upon not less than thirty (30) days’ prior written notice to the
Company specifying in reasonable detail the reason therefor, provided, however,
that if the reason for resignation for “good reason” is susceptible of cure, the
Company shall have a period of thirty (30) days after such written notice to
effect a cure. For purposes of this Agreement, “good reason” shall mean (i) any
material failure by the Company to comply with any material obligation imposed
by this Agreement; or (ii) a substantial reduction in the Executive’s title,
position, duties or responsibilities.

-4-



--------------------------------------------------------------------------------



 



          4.6 Payments Upon Termination.
          (a) In the event that the Executive’s employment is terminated by the
Company without “cause,” or by the Executive for “good reason,” then, if no
Change of Control (as defined below) has occurred on or before the date of such
termination, the following provisions shall apply:
               (i) The Company shall pay the Executive the Base Salary to which
the Executive would have been entitled pursuant to Section 3.1 of this Agreement
had the Executive remained in the employ of the Company for a period of three
(3) months from the date of termination (the “Termination Payment Period”). Such
payments shall be paid on the same schedule used to pay Base Salary to the
Executive during the Term.
               (ii) Unless prohibited by law or, with respect to any insured
benefit, the terms of the applicable insurance contract, the Executive shall
continue to participate in, and be covered under, the Company’s medical, dental,
long-term and short-term disability insurance, and life insurance plan on the
same basis as other executives of the Company during the Termination Payment
Period.
               (iii) Notwithstanding the foregoing, the Company shall not be
required to make any payment to the Executive or maintain the Executive’s
participation or coverage under any plan pursuant to this Section 4.6(a) if the
Executive breaches any of the provisions of Section 5 hereof. In such event, the
Company shall provide written notice to the Executive detailing such violation.
          (b) In the event the Executive’s employment is terminated (i) pursuant
to Section 2, (ii) by the Company for “cause,” or (iii) by the Executive without
“good reason,” then the Company shall have no duty to make any payments or
provide any benefits to the Executive pursuant to this Agreement other than
payment of the amount of the Executive’s Base Salary accrued through the date of
termination of his employment.
          (c) Upon termination of Executive’s employment for death or Total
Disability, the Company shall pay to the Executive, guardian or personal
representative, as the case may be, in addition to any insurance or disability
benefits to which he may be entitled hereunder, all amounts accrued or vested
prior to such termination.
          (d) In the event that the Executive’s employment is terminated by the
Company without “cause,” or by the Executive for “good reason,” then, if a
Change of Control (as defined below) has occurred on or before the date of such
termination or the Company has entered into a definitive agreement for a Change
of Control on or before the date of termination and such termination is effected
in contemplation of such Change of Control, the following provisions shall
apply:

-5-



--------------------------------------------------------------------------------



 



               (i) The Company shall pay the Executive the Base Salary to which
the Executive would have been entitled pursuant to Section 3.1 of this Agreement
had the Executive remained in the employ of the Company for a period of twenty
four (24) months from the date of termination (the “Change of Control Payment
Period”) and any bonus payments earned through the date of termination. Such
payments shall be paid on the same schedule used to pay Base Salary to the
Executive during the Term.
               (ii) Unless prohibited by law or, with respect to any insured
benefit, the terms of the applicable insurance contract, the Executive shall
continue to participate in, and be covered under, the Company’s medical, dental,
long-term and short-term disability insurance, and life insurance plan on the
same basis as other executives of the Company during the Change of Control
Payment Period.
               (iii) Notwithstanding the foregoing, the Company shall not be
required to make any payment to the Executive or maintain the Executive’s
participation or coverage under any plan pursuant to this Section 4.6(d) if the
Executive breaches any of the provisions of Section 5 hereof. In such event, the
Company shall provide written notice to the Executive detailing such violation.
          (e) For purposes of this Agreement, the term “Change of Control” shall
mean:
               (i) Any person (as defined conventionally in the context of
corporate ownership) becomes the beneficial owner directly or indirectly (within
the meaning of Rule 13(d)(3) of the Securities Exchange Act of 1934, as amended)
of more than 50% of the Company’s then outstanding voting securities (measured
on the basis of voting power);
               (ii) The closing of an agreement of merger or consolidation with
any other corporation or business entity, other than (x) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, at
least 50% of the combined voting power of the voting securities of the Company
or such surviving entity outstanding immediately after such merger or
consolidation, or (y) a merger or consolidation effected to implement a
re-capitalization of the Company (or similar transaction) in which no person
acquires more than 50% of the combined voting power of the Company’s then
outstanding securities; or
               (iii) The liquidation or dissolution of the Company or upon the
closing of a sale or disposition by the Company of all or substantially all of
the Company’s assets.

-6-



--------------------------------------------------------------------------------



 



          (f) The Executive acknowledges that, upon termination of his
employment, he is entitled to no other compensation, severance, or other
benefits other than those specifically set forth in this Agreement or any
applicable grant agreement under the Option Plan.
          4.7 No Disparaging Comments Upon Termination.
          Upon termination of this Agreement, the Company will refrain from
making any disparaging remarks about the Executive. Similarly, the Executive
shall refrain from making any disparaging remarks about the businesses,
services, products, stockholders, officers, directors or other personnel of the
Company or any of its affiliates.
     5. Certain Covenants of the Executive.
          5.1 Necessity for Covenants. The Executive acknowledges that (i) the
Company is engaged and will in the future be engaged in the Business (as defined
below); (ii) his employment pursuant to this Agreement will give him access to
customers and suppliers of, and trade secrets of and confidential information
concerning, the Company; and (iii) the agreements and covenants contained in
this Section 5 are essential to protect the business and goodwill of the
Company. In order to induce the Company to enter into this Agreement and pay the
compensation and other benefits at the levels requested by the Executive, the
Executive enters into the following covenants:
          5.2 Definitions.
          (a) “Company” for purposes of this Article 5 shall include the Company
and all of the Company’s majority owned subsidiaries and affiliates.
          (b) “Business” shall mean the development, manufacturing, marketing,
sale and/or supply of network video equipment, including video servers, Ethernet
switches, fiber optic systems and video management software.
          (c) “Business Contact” shall mean any (i) customer which has purchased
goods or services provided by the Company during the Term, (ii) prospective
customer whom the Executive or persons working for or directly with the
Executive has contacted during the Term for the purpose of endeavoring to sell
the goods or services of the Company to the prospective customer, or (iii)
provider of goods or services to the Company.
          (d) “Service Area” means the geographic area in which the Company
markets and sells its goods and services.
          5.3 Restrictions. During the Term and for a period of one (1) year
after the date (the “Termination Date”) the Executive’s employment hereunder is
terminated (the “Restricted Period”), the Executive shall not, directly or
indirectly, for himself or on behalf of any other person, firm, corporation or
other entity, whether as a principal, agent, employee, stockholder, partner,
officer, member, director, sole proprietor, or otherwise:

-7-



--------------------------------------------------------------------------------



 



          (a) call upon or solicit any Business Contact for the purpose of
persuading the Business Contact to engage the Executive or any other person,
firm, corporation or other entity to provide goods or services which are the
same or similar to those the Company provided to the Business Contact or to
engage the Business Contact to provide goods or services which are the same or
similar to those the Business Contact provided to the Company to any other
person, firm, corporation or other entity;
          (b) solicit, participate in or promote the solicitation of any person
who was employed by the Company at any time during the twelve (12) months
preceding the Termination Date to leave the employ of the Company, or hire or
engage any of those persons;
          (c) make any disparaging remarks about the Company’s business,
services or personnel;
          (d) interfere in any way with the Company’s business, prospects or
personnel; or
          (e) become affiliated with or render services to any person engaged in
any business that competes with the Business within the Service Area, directly
or indirectly, in any capacity, including, without limitation, as an individual,
partner, shareholder, officer, director, principal, agent, employee, trustee or
consultant; provided, however, that the Executive may own, directly or
indirectly, solely as an investment, securities which are publicly traded if the
Executive (a) is not a controlling person of, or a member of a group which
controls, the issuer and (b) does not, directly or indirectly, own 5% or more of
any class of securities of the issuer.
          5.4 Trade Secrets and Confidential Information
               5.4.1 Trade Secrets Defined. The term “Trade Secrets,” as used in
this Agreement, includes, without limitation, (i) all information concerning the
Company and all aspects of the Business, including costs, revenues, profits,
pricing, customer information, product information, supply sources, marketing,
prospective and executed contracts, budgets and business plans, (ii) all
information which is unique to the Company or to any aspect of the Business
which has a significant business purpose and is not known or generally available
from sources outside the Company or typical of industry practice, and which
would have a material adverse effect on the Company or the Business if
disclosed, and (iii) all formulae, innovations, inventions, improvements,
compilations, programs, devices, lists, methods, techniques, practices,
procedures or processes of the Company and all information relating thereto.
               5.4.2 Confidential Information Defined. Any other information not
qualifying as a Trade Secret, but relating to the business of the Company which
is disclosed by the Company to the Executive, or is discovered by the Executive
in the course of employment, is Confidential Information.
               5.4.3 Duty to Maintain Secrecy and Confidentiality. During the
Period of the Executive’s employment with the Company, and for a period of three
(3) years thereafter, the Executive shall maintain the secrecy and
confidentiality of the Trade Secrets and the Confidential Information and shall
not (i) divulge, furnish or make accessible to anyone or

-8-



--------------------------------------------------------------------------------



 



in any way use, for his own benefit or for the benefit of any other individual
firm or entity (other than in the ordinary course of the Company’s business),
any Trade Secret or Confidential Information; (ii) take or permit any action to
be taken which would reduce the value of the Trade Secrets or Confidential
Information to the Company; or (iii) otherwise misappropriate or suffer the
misappropriation of the Trade Secrets or the Confidential Information.
               5.4.4 Information Which is Publicly Known. Notwithstanding
anything herein to the contrary, the obligations of secrecy and confidentiality
set forth herein shall not apply to any information which is now generally
publicly known or which subsequently becomes generally publicly known other than
as a direct or indirect result of the breach of this Agreement by the Executive,
or which is required by law or order of any court to be disclosed.
          5.5 Property of the Company. All memoranda, notes, lists, records and
other documents or papers (and all copies thereof), including but not limited
to, such items stored in computer memories, on microfiche or by any other means,
made or compiled by or on behalf of the Executive, or made available to the
Executive concerning the Business, are and shall be the property of the Company
and shall be delivered to the Company promptly upon the termination of the
Executive’s employment with the Company or at any other time on request.
          5.6 Executive’s Ideas, Etc. All inventions, prototypes, discoveries,
improvements, innovations and the like (“Inventions”) and all works of original
authorship or images that are fixed in any tangible medium of expression and all
copies thereof (“Works”) which are designed, created or developed by Executive,
solely or in conjunction with others, in the course of performance of the
Executive’s duties which relate to the Business, shall be made or conceived for
the exclusive benefit of and shall be the exclusive property of the Company. The
Executive shall immediately notify the Company upon the design, creation or
development of all Inventions and Works. At any time thereafter, the Executive,
at the request and expense of the Company, shall execute and deliver to the
Company all documents or instruments which may be necessary to secure or perfect
the Company’s title to or interest in the Inventions and Works, including but
not limited to applications for letters of patent, and extensions, continuations
or reissues thereof, applications for copyrights and documents or instruments of
assignment or transfer. All Works are agreed and stipulated to be “works made
for hire,” as that term is used and understood within the Copyright Act of 1976,
as amended or any successor statute. To the extent any Works are not deemed to
be works made for hire as defined above, and to the extent that title to or
ownership of any Invention or Work and all other rights therein are not
otherwise vested exclusively in the Company, the Executive shall, without
further consideration but at the expense of the Company, assign and transfer to
the Company the Executive’s entire right, title and interest (including
copyrights and patents) in or to those Inventions and Works.
          5.7 Rights and Remedies Upon Breach. If the Executive breaches, or
threatens to commit a breach of, any of the provisions of Sections 5.1 through
5.6 (the “Restrictive Covenants”), the Company shall, in addition to its right
immediately to terminate this Agreement, have the right and remedy (which right
and remedy shall be independent of others and severally enforceable, and which
shall be in addition to, and not in lieu of, any other

-9-



--------------------------------------------------------------------------------



 



rights and remedies available to the Company under law or in equity) to have the
Restrictive Covenants specifically enforced by any court having equity
jurisdiction, it being acknowledged and agreed that any such breach or
threatened breach could cause irreparable injury to the Company or its
affiliates and that money damages may not provide adequate remedy to the
Company.
          5.8 Covenants Currently Binding Executive. The Executive warrants that
his employment by the Company will not (a) violate any non-disclosure
agreements, covenants against competition, or other restrictive covenants made
by the Executive to or for the benefit of any previous employer or partner, or
(b) violate or constitute a breach or default under, any statute, law, judgment,
order, decree, writ, injunction, deed, instrument, contract, lease, license or
permit to which the Executive is a party or by which the Executive is bound.
          5.9 Litigation. There is no litigation, proceeding or investigation of
any nature (either civil or criminal) which is pending or, to the best of the
Executive’s knowledge, threatened against or affecting the Executive or which
would adversely affect his ability to substantially perform the duties herein.
          5.10 Review. The Executive has received or been given the opportunity
to review the provisions of this Agreement, and the meaning and effect of each
provision, with independent legal counsel of the Executive’s choosing.
          5.11 Severability of Covenants. The Executive acknowledges and agrees
that the Restrictive Covenants are reasonable and valid in geographical and
temporal scope and in all respects. If any court determines that any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the Restrictive Covenants shall not thereby be affected and shall
be given full effect, without regard to the invalid portions.
          5.12 Blue-Penciling. If any court determines that any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographic scope of such provision, such court shall have the power
to reduce the duration or scope of such provision, as the case may be, and, in
its reduced form, such provision shall then be enforceable and shall be
enforced. If any such court declines to so revise such covenant, the parties
agree to negotiate in good faith a modification that will make such duration or
scope enforceable.
     6. Dispute Resolution.
          6.1 Costs of Arbitration. If either party brings an arbitration
proceeding to enforce its rights under this Agreement, the prevailing party
shall be entitled to recover from the other party all expenses incurred by it in
preparing for and in trying the case, including, but not limited to,
investigative costs, arbitration and court costs and reasonable attorneys’ fees.
          6.2 No Jury Trial. NEITHER PARTY SHALL ELECT A TRIAL BY JURY IN ANY
ACTION, SUIT, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY WAY CONNECTED
WITH THIS AGREEMENT.

-10-



--------------------------------------------------------------------------------



 



          6.3 Personal Jurisdiction. Both parties agree to submit to the
jurisdiction and venue of the federal or state courts in the State of Maryland
as to matters involving enforcement of this Agreement, including any award under
an arbitration proceeding.
          6.4 Arbitration. SUBJECT TO THE COMPANY’S RIGHT TO SEEK INJUNCTIVE
RELIEF AS SPECIFIED IN THIS AGREEMENT, ANY DISPUTE BETWEEN THE PARTIES HERETO
ARISING UNDER OR RELATING TO THIS AGREEMENT (INCLUDING, BUT NOT LIMITED TO, THE
AMOUNT OF DAMAGES, THE NATURE OF THE EXECUTIVE’S TERMINATION OR THE CALCULATION
OF ANY BONUS OR OTHER AMOUNT OR BENEFIT DUE) SHALL BE RESOLVED IN ACCORDANCE
WITH THE PROCEDURES OF THE AMERICAN ARBITRATION ASSOCIATION. ANY RESULTING
HEARING SHALL BE HELD IN THE WASHINGTON, D.C. METROPOLITAN AREA. THE RESOLUTION
OF ANY DISPUTE ACHIEVED THROUGH SUCH ARBITRATION SHALL BE BINDING AND
ENFORCEABLE BY A COURT OF COMPETENT JURISDICTION. THE ARBITRATOR(S) SHALL HAVE
NO AUTHORITY TO MODIFY ANY PROVISION OF THIS AGREEMENT OR TO AWARD A REMEDY FOR
A DISPUTE INVOLVING THIS AGREEMENT OTHER THAN A BENEFIT SPECIFICALLY PROVIDED
UNDER OR BY VIRTUE OF THE AGREEMENT.
     7. Other Provisions.
          7.1 Notices. Any notice or other communication required or which may
be given hereunder shall be in writing and shall be delivered personally,
telegraphed, telexed, sent by facsimile transmission or sent by certified,
registered or express mail, postage paid, and shall be deemed given when so
delivered personally, telegraphed, telexed or sent by facsimile transmission or,
if mailed, four days after the date of mailing, as follows:
(i) if to the Company, to:
Optelecom-NKF, Inc.
12920 Cloverleaf Center Drive
Germantown, Maryland 20874
Facsimile: (301) 528-8190
Attention: Chief Executive Officer
with copies to:
Thomas W. France, Esquire
Venable LLP
8010 Towers Crescent Drive
Suite 300
Vienna, Virginia 22182
Facsimile: (703) 821-8949

-11-



--------------------------------------------------------------------------------



 



(ii) if to the Executive, to:
Steven Tamburo
11917 Richland Lane
Oak Hill, Virginia 20171
Facsimile :                     
          Any party may by notice given in accordance with this Section to the
other party designate another address or person for receipt of notices
hereunder.
          7.2 Entire Agreement. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings, written or oral, with respect thereto. In
the event there is any conflict or ambiguity between the provisions of this
Agreement and any other agreement, plan or policy of the Company relating to the
Executive’s employment with the Company, the resolution of any such conflict or
ambiguity shall be governed by the terms of this Agreement.
          7.3 Waivers and Amendments. This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by the Executive and a duly
authorized officer (other than the Executive) of the Company (each, in such
capacity, a party) or, in the case of a waiver, by the party waiving compliance.
No delay on the part of any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any waiver on the part of
any party of any right, power or privilege hereunder, nor any single or partial
exercise of any right, power or privilege hereunder, preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder.
          7.4 Governing Law. This Agreement has been negotiated and is to be
performed in the State of Maryland, and shall be governed and construed in
accordance with the laws of the State of Maryland applicable to agreements made
and to be performed entirely within such State.
          7.5 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
          7.6 Confidentiality. Neither party shall disclose the contents of this
Agreement or of any other agreement they have simultaneously entered into to any
person, firm or entity, except the agents or representatives of the parties
(including any tax advisors or attorneys of a party) and immediate family
members, or except as required by law.
          7.7 Word Forms. Whenever used herein, the singular shall include the
plural and the plural shall include the singular. The use of any gender or tense
shall include all genders and tenses.
          7.8 Headings. The Section headings have been included for convenience
only, are not part of this Agreement, and are not to be used to interpret any
provision hereof.

-12-



--------------------------------------------------------------------------------



 



          7.9 Binding Effect and Benefit; Assignment. This Agreement shall be
binding upon and inure to the benefit of the parties, their successors, heirs,
personal representatives and other legal representatives. This Agreement may be
assigned by the Company to any entity in connection with a Change of Control;
provided, however, that notwithstanding any other provision within this
Agreement, this Agreement shall survive any Change in Control that shall occur
for the remainder of the Term. The Executive may not assign this Agreement
without the prior written consent of the Company.
          7.10 Rule 409A. If any compensation or benefits provided by this
Agreement may result in the application of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), the Company shall in consultation with
the Executive, modify the Agreement in the least restrictive manner necessary in
order to exclude such compensation from the definition of “deferred
compensation” within the meaning of such Section 409A or in order to comply with
the provisions of Section 409A, other applicable provision(s) of the Code and/or
any rules, regulations or other regulatory guidance issued under such statutory
provisions and without any diminution in the value of the payments to the
Executive.
          7.11 Separability. The covenants contained in this Agreement are
separable, and if any court of competent jurisdiction declares any of them to be
invalid or unenforceable, that declaration of invalidity or unenforceability
shall not affect the validity or enforceability of any of the other covenants,
each of which shall remain in full force and effect.

-13-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties, intending to be legally bound, have
executed this Agreement or caused it to be executed and attested by their duly
authorized officers as a document under seal on the day and year first above
written.

            ATTEST/WITNESS:   OPTELECOM-NKF, INC.  
 
         
 
  By:     (SEAL)
 
         
 
      Chief Executive Officer  
 
         
 
  EXECUTIVE:      
 
        (SEAL)           Steven Tamburo  

-14-